Citation Nr: 1105994	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-46 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for headaches.

2.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for an acquired 
psychiatric disability, to include depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 1987.

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2009 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was filed in 
July 2009, a statement of the case was issued in November 2009, 
and a substantive appeal was received in December 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In his VA Form 21-4138 received in December 2009, which was 
received in lieu of a VA Form 9 (substantive appeal), the Veteran 
requested a DRO hearing in St. Paul, Minnesota.  The Veteran 
attended an informal conference at the RO in February 2010.  The 
Veteran's appeal was certified to the Board in June 2010.  In 
December 2010, the Veteran submitted a statement indicating that 
he had requested a videoconference hearing but had not heard 
anything.  The evidence of record does not contain any such 
request, and while acknowledging that such request has been 
received outside the prescribed 90-day period (38 C.F.R. 
§ 20.1304 (2010)), the Board has determined that good cause has 
been shown to schedule the Veteran for a video conference hearing 
at the St. Paul RO.  Thus, a remand is necessary to schedule the 
Veteran for a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
videoconference Board hearing in St. Paul, 
Minnesota.  Once the hearing is conducted, 
or in the event the Veteran cancels his 
hearing request or otherwise fails to 
report, the case should be returned to the 
Board. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


